                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 2:19-01135 DSF (ADS)                                  Date: August 22, 2019
Title: Walter L. Swingler v. The Department of Veterans Affairs, et al.


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


              Kristee Hopkins                                 None Reported
               Deputy Clerk                              Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):          Attorney(s) Present for Defendant(s):
              None Present                                     None Present

Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE WHY
                      DEFENDANT’S MOTION TO DISMISS FIRST AMENDED
                      COMPLAINT SHOULD NOT BE GRANTED

        Plaintiff Walter L. Swingler (“Plaintiff”), proceeding pro se, filed the operative
First Amended Complaint on April 15, 2019. [Dkt. No. 6]. On May 30, 2019, Plaintiff
filed a Notice of Dismissal dismissing all defendants except defendant Robert Wilkie
(“Defendant”). [Dkt. No. 7].

       On July 16, 2019, Defendant filed a Motion to Dismiss First Amended Complaint
with a supporting declaration stating Defendant complied with all service, notice, and
meet and confer requirements of this Court. [Dkt. No. 8]. The Court issued two
scheduling notices regarding the Motion to Dismiss hearing notifying the parties that
the motion would be heard before Judge Autumn D. Spaeth on Wednesday,
August 21, 2019 and specifying the time and location for the hearing. [Dkt. Nos. 9, 12].
The Court also set a briefing schedule stating, “Plaintiff shall file any opposition to the
Motion to Dismiss by no later than July 31, 2019.” [Dkt. No. 10].

       Local Rule 7-9 requires that opposing papers or a notice of non-opposition be
submitted not later than twenty-one days before the date designated for the hearing.
L.R. 7-9. Therefore, Plaintiff was required to submit an opposition or a written
statement that Plaintiff would not oppose Defendant’s Motion by July 31, 2019. Local
Rule 7-13 also requires counsel for the opposing party, or the opposing party if



CV-90 (03/15) – YWD                 Civil Minutes – General                        Page 1 of 2
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 2:19-01135 DSF (ADS)                                Date: August 22, 2019
Title: Walter L. Swingler v. The Department of Veterans Affairs, et al.

appearing pro se, to be present on the hearing date and states that failure to appear,
unless excused by the Court in advance, “may be deemed consent to a ruling upon the
motion adverse to that counsel’s position.” L.R. 7-14.

        Plaintiff failed to oppose the Motion to Dismiss. [Dkt. No. 11]. Plaintiff also
failed to appear at the August 21, 2019 hearing. [Dkt. No. 13]. Accordingly, Plaintiff is
ORDERED TO SHOW CAUSE in writing by no later than September 5, 2019
why Defendant’s Motion to Dismiss First Amended Complaint should not be granted
due to Plaintiff’s failure to oppose and/or follow Court Rules and Orders. Plaintiff may
discharge this Order by filing with the Court a written statement of why Plaintiff failed
to oppose the Motion and appear at the hearing or by filing a written statement that
Plaintiff does not oppose the Motion.

      Failure to adequately respond to this Order to Show Cause will mean
the Court will grant the Motion to Dismiss and will dismiss the case with
prejudice.

      IT IS SO ORDERED.




                                                              Initials of Clerk kh




CV-90 (03/15) – YWD                Civil Minutes – General                       Page 2 of 2
